DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-16 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-16 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) when a selecting operation of selecting at least one selected data from among the plurality of pieces of comparison data is performed through the operation part, a determining process of determining a scanner-use adjustment parameter, which is an adjustment parameter for the scanner, based on an associated adjustment parameter associated with the at least one selected data, the at least one selected data being comparison data selected from among the plurality of pieces of comparison data, the associated adjustment parameter being the adjustment parameter which is associated with the selected data by the associating process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is Nakamura (US 2019/0082078) discloses a scanner reads an original and generates a read image, specifies a first region having a pattern on a wrinkle and a second region having a wrinkle and no pattern from the read image, and performs a wrinkle reduction process in which the wrinkle is not reduced in the first region and the wrinkle is reduced in the second region, included in the read image. However, Nakamura fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 
 The other closest prior art is Yamamoto (US 2019/0149701) discloses a reading apparatus includes: a reading section configured to generate a first image being a read image of a first face of a document sheet and a second image being a read image of a second face of the document sheet; if there is a brightness change area including a bright part having a brightness change in a convex state and a dark part being in contact with the bright part and having a brightness change in a concave state at an identical position on both of the images, an identification section configured to identify the brightness change area as a wrinkle area; and an output section configured to output the first image having been subjected to image processing of the identified wrinkle area. However, Yamamoto fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675